03-15-00482-CR, 03-15-00483-CR & 03-15-00484-CR

October 5, 2015



Re: Tony Robleto vs. State of Texas, 03-15-00483-CR
    Trial Court Cause No. D-1-DC-14-204513



Dear Mr. Kyle:

I was recently contacted by the defense attorney, Mr. Paul Evans, in regards to this case. Once he had
contacted me, I did not have ample time to prepare the reporter’s record with my other impending
deadlines.

I would respectfully request a minimum of a 30-day extension in order to file prepare and file this
record.

Thank you in advance for your consideration to this matter.



Sincerely,

Angela Chambers
Official Court Reporter
299th District Court